In the
                            Court of Appeals
                    Second Appellate District of Texas
                             at Fort Worth
                                  No. 02-20-00083-CR

GERALD SHERARD, Appellant                    §   On Appeal from the 371st District
                                                 Court

                                             §   of Tarrant County (1102114R)

V.                                           §   May 13, 2021

                                             §   Memorandum Opinion by Justice
                                                 Bassel

THE STATE OF TEXAS                           §   (nfp)

                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s finding. It is ordered that the finding of the trial court

is affirmed.


                                        SECOND DISTRICT COURT OF APPEALS

                                        By /s/ Dabney Bassel
                                           Justice Dabney Bassel